
	

113 HR 882 : Contracting and Tax Accountability Act of 2013
U.S. House of Representatives
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 882
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 16, 2013
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To prohibit the awarding of a contract or
		  grant in excess of the simplified acquisition threshold unless the prospective
		  contractor or grantee certifies in writing to the agency awarding the contract
		  or grant that the contractor or grantee has no seriously delinquent tax debts,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Contracting and Tax Accountability Act
			 of 2013.
		2.Governmental
			 policyIt is the policy of the
			 United States Government that no Government contracts or grants should be
			 awarded to individuals or companies with seriously delinquent Federal tax
			 debts.
		3.Disclosure and
			 evaluation of contract offers from delinquent Federal debtors
			(a)In
			 generalThe head of any
			 executive agency that issues an invitation for bids or a request for proposals
			 for a contract in an amount greater than the simplified acquisition threshold
			 shall require each person that submits a bid or proposal to submit with the bid
			 or proposal a form—
				(1)certifying that
			 the person does not have a seriously delinquent tax debt; and
				(2)authorizing the
			 Secretary of the Treasury to disclose to the head of the agency information
			 limited to describing whether the person has a seriously delinquent tax
			 debt.
				(b)Impact on
			 responsibility determinationThe head of any executive agency, in
			 evaluating any offer received in response to a solicitation issued by the
			 agency for bids or proposals for a contract, shall consider a certification
			 that the offeror has a seriously delinquent tax debt to be definitive proof
			 that the offeror is not a responsible source as defined in
			 section
			 113 of title 41, United States Code.
			(c)Debarment
				(1)RequirementExcept as provided in paragraph (2), the
			 head of an executive agency shall initiate a suspension or debarment proceeding
			 against a person after receiving an offer for a contract from such person
			 if—
					(A)such offer
			 contains a certification (as required under subsection (a)(1)) that such person
			 has a seriously delinquent tax debt; or
					(B)the head of the
			 agency receives information from the Secretary of the Treasury (as authorized
			 under subsection (a)(2)) demonstrating that such a certification submitted by
			 such person is false.
					(2)WaiverThe head of an executive agency may waive
			 paragraph (1) with respect to a person based upon a written finding of urgent
			 and compelling circumstances significantly affecting the interests of the
			 United States. If the head of an executive agency waives paragraph (1) for a
			 person, the head of the agency shall submit to Congress, within 30 days after
			 the waiver is made, a report containing the rationale for the waiver and
			 relevant information supporting the waiver decision.
				(d)Release of
			 informationThe Secretary of the Treasury, in consultation with
			 the Director of the Office of Management and Budget, shall make available to
			 all executive agencies a standard form for the authorization described in
			 subsection (a).
			(e)Revision of
			 regulationsNot later than 270 days after the date of enactment
			 of this subsection, the Federal Acquisition Regulation shall be revised to
			 incorporate the requirements of this section.
			4.Disclosure and
			 evaluation of grant applications from delinquent Federal debtors
			(a)In
			 generalThe head of any
			 executive agency that offers a grant in excess of an amount equal to the
			 simplified acquisition threshold shall require each person applying for a grant
			 to submit with the grant application a form—
				(1)certifying that
			 the person does not have a seriously delinquent tax debt; and
				(2)authorizing the
			 Secretary of the Treasury to disclose to the head of the executive agency
			 information limited to describing whether the person has a seriously delinquent
			 tax debt.
				(b)Impact on
			 determination of financial stabilityThe head of any executive
			 agency, in evaluating any application for a grant offered by the agency, shall
			 consider a certification that the grant applicant has a seriously delinquent
			 tax debt to be definitive proof that the applicant is high-risk and, if the
			 applicant is awarded the grant, shall take appropriate measures under
			 guidelines issued by the Office of Management and Budget for enhanced oversight
			 of high-risk grantees.
			(c)Debarment
				(1)RequirementExcept as provided in paragraph (2), the
			 head of an executive agency shall initiate a suspension or debarment proceeding
			 against a person after receiving a grant application from such person
			 if—
					(A)such application
			 contains a certification (as required under subsection (a)(1)) that such person
			 has a seriously delinquent tax debt; or
					(B)the head of the
			 agency receives information from the Secretary of the Treasury (as authorized
			 under subsection (a)(2)) demonstrating that such a certification submitted by
			 such person is false.
					(2)WaiverThe head of an executive agency may waive
			 paragraph (1) with respect to a person based upon a written finding of urgent
			 and compelling circumstances significantly affecting the interests of the
			 United States. If the head of an executive agency waives paragraph (1) for a
			 person, the head of the agency shall submit to Congress, within 30 days after
			 the waiver is made, a report containing the rationale for the waiver and
			 relevant information supporting the waiver decision.
				(d)Release of
			 informationThe Secretary of the Treasury, in consultation with
			 the Director of the Office of Management and Budget, shall make available to
			 all executive agencies a standard form for the authorization described in
			 subsection (a).
			(e)Revision of
			 regulationsNot later than 270 days after the date of the
			 enactment of this section, the Director of the Office of Management and Budget
			 shall revise such regulations as necessary to incorporate the requirements of
			 this section.
			5.Definitions and
			 special rulesFor purposes of
			 this Act:
			(1)Person
				(A)In
			 generalThe term person includes—
					(i)an
			 individual;
					(ii)a
			 partnership; and
					(iii)a
			 corporation.
					(B)ExclusionThe
			 term person does not include an individual seeking assistance
			 through a grant entitlement program.
				(C)Treatment of
			 certain partnershipsA partnership shall be treated as a person
			 with a seriously delinquent tax debt if such partnership has a partner
			 who—
					(i)holds an ownership
			 interest of 50 percent or more in that partnership; and
					(ii)has
			 a seriously delinquent tax debt.
					(D)Treatment of
			 certain corporationsA corporation shall be treated as a person
			 with a seriously delinquent tax debt if such corporation has an officer or a
			 shareholder who—
					(i)holds 50 percent
			 or more, or a controlling interest that is less than 50 percent, of the
			 outstanding shares of corporate stock in that corporation; and
					(ii)has
			 a seriously delinquent tax debt.
					(2)Executive
			 agencyThe term
			 executive agency has the meaning given such term in
			 section
			 133 of title 41, United States Code.
			(3)Seriously
			 delinquent tax debt
				(A)In
			 generalThe term seriously delinquent tax debt means
			 an outstanding Federal debt under the Internal Revenue Code of 1986 for which a
			 notice of lien has been filed in public records pursuant to section 6323 of
			 such Code.
				(B)ExceptionsSuch
			 term does not include—
					(i)a debt that is
			 being paid in a timely manner pursuant to an agreement under section 6159 or
			 section 7122 of such Code; and
					(ii)a debt with respect to which a collection
			 due process hearing under section 6330 of such Code, or relief under subsection
			 (a), (b), or (f) of section 6015 of such Code, is requested or pending.
					6.Effective
			 dateThis Act shall apply with
			 respect to contracts and grants awarded on or after the date occurring 270 days
			 after the date of the enactment of this Act.
		
	
		
			Passed the House of
			 Representatives April 15, 2013.
			Karen L. Haas,
			Clerk
		
	
